Case 1:19-cv-01370-LAS Document6 Filed 10/16/19 Page 1of1

In the Gnited States Court of Federal Clauns

No. 19-1370
Filed: October 16, 2019

 

 

)
PETER DIPIETRO, )
)
Plaintiff, )
)
v. )
)
THE UNITED STATES, )
)
Defendant. )
)
ORDER

On September 9, 2019, plaintiff, Peter DiPietro, proceeding pro se, filed a complaint with
this Court. On September 12, 2019, the Court issued an order for plaintiff to either pay the full
$400.00 filing fee—a $350.00 filing fee plus a $50.00 administrative fee—or submit a proper
request to proceed in forma pauperis within twenty-one days. Plaintiff has not paid the filing fee
or submitted an application to proceed in forma pauperis. Accordingly, pursuant to Rule 41(b)
of the Rules of the Court of Federal Claims, plaintiff's Complaint is hereby DISMISSED
without prejudice for failure to pay the filing fee. The Clerk’s Office is directed to enter

judgment consistent with this Order.

Loren A, Smith
Senior Judge

IT IS SO ORDERED.
